DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1,3,5,10, and 16 and the cancelation of claims 6-9,11, and 20 filed 11/19/2021 are acknowledged by the examiner.
Claims are canceled 6-9,11, and 20.
Claims are pending 1-5,10, and 12-19.
Claims are examined 1-5,10, and 12-19.

Response to Arguments
Applicant’s amendments to claim 1,3,5,10, and 16 filed on 11/19/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claims 1, 10, and 16. Therefore, Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Harris remains relevant, because Harris discloses most of the structural limitations in Claims 1, 10, and 16. Ahlbäumer is no longer relied upon in the new grounds of the rejection below. Furthermore, the Meldeau teaching reference still remains relevant because Meldeau continues to teach the locations of components of the first fastening system and second component of the second fastening system along with the loop ring. The Coakley teaching reference still remains relevant because Coakley continues to teach the magnet fastening system. The Ingram teaching reference still remains relevant because Ingram continues to teach the location of the components of the first and second fastening systems and a loop ring. 

Applicant’s arguments in regards to the newly added amendments relating to the stitching arrangement are acknowledged by the examiner and overcomes the previous rejection. Examiner does not rely on Ingram to teach the orientation of the stitching in the new grounds of the rejection and instead relies on new teaching reference Kallassy to teach the triangular shaped stitching with KSR rational as for teaching the orientation of the said stitching relative to the straps along with annotated figures to provide enhanced clarity of the examiner interpretation. 

Applicant’s arguments in regards to the newly added amendments relating to the two finger openings are acknowledged by the examiner and overcomes the previous rejection. Examiner relies on new teaching reference Ota to teach the two finger openings in the new grounds of the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “fastening system for securing” in claims 1-5 and 12-19.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 10, 12, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 8,870,725 B2), in view of Ota (US 2005/0081273 A1), in view of Kallassy (US 5,090,404).

Regarding claim 1, Harris discloses a wrist support device (Abstract, Figs 1-9), comprising: 
a first strap (1, see Figs 5-9) sized to wrap around a user's wrist (Figs 8 and 9) and having a first side (4 of 1, see Figs 1-9) and a second side (3 of 1, see Figs 1-9); 
a first fastening system (5,6, see Fig 6) for securing the first strap to itself (Fig 9) so that the first strap forms a loop (5,6 enables the first strap 1 to secure to itself forming a loop that forms around the wrist, see Figs 5-9);
a second strap (11, see Figs 5-9) sized to extend from the user's wrist to the base of the user's fingers (Figs 7-8); and 

Harris does not explicitly disclose the second strap comprising two finger openings each adapted to receive a finger of the user.
Ota teaches of an analogous device (Fig 1 and abstract) having and analogous first strap (3, see Fig 1) and an analogous second strap (2, see Fig 1) wherein the second strap (2) further comprises two finger openings (5, see Fig 1) each adapted to receive a finger of the user for the analogous purpose ensuring that the second strap remains retained to at least two fingers (abstract and Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the second strap as discloses by Harris to be configured to have the two finger openings of the second strap as taught by Ota in order to ensure the that the second strap is retained on the fingers and remains in the second position when the device is in use.
Harris in view of Ota discloses the invention above.
As combined, although Harris discloses a wrist support device comprising a first strap (1), a first fastening system (5, 6), a second strap (11), and an attachment system attaching the second strap to the first strap (second strap 11 is fixedly attached to the first strap 1), wherein the attachment system permits the second strap to pivot relative to the first strap between a first position (Fig. 8) and a second 
Kallassy teaches of an analogous support device comprising a first strap (30, see Fig. 4), a second strap (40, see Fig. 4), and an attachment system (41, see Fig. 4) attaching the second strap to the first strap, wherein the attachment system comprises an arrangement of stitching (41) consisting of a triangular shape with a first stitch line aligned with a longitudinal dimension of the second strap, a second stitch line perpendicular to the first stitch line, and a third stitch line connecting the first and second stitch lines (Fig. 4, Col 4, lines 32-34).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment system of the wrist support device taught by the combination of Harris and Ota to comprise an arrangement of stitching consisting of a triangular shape as taught by Kallassy for the purpose of effectively attaching the second strap to the first strap by a known technique.
The modified Harris discloses the invention above.
However, the combination of Harris/ Ota/ Kallassy fails to expressly teach that the first stitch line of the triangular shape stitching is aligned with a longitudinal dimension of the first strap and the second strap folds over the third stitch line to pivot between the first and second positions.
Examiner notes that that the invention of Harris functions as pivoting from a first position to a second position and that Harris discloses that the first and second straps are fixedly attached together such that the longitudinal axis of the first and second straps are aligned with each other. Additionally, examiner notes that the modification with Kallassy is only used to teach an attachment means between the two pieces of material consisting of an arrangement of stitching in a triangular shape. Examiner contends that Harris being modified with the attachment means as taught by Kallassy still enables the primary function of the invention of Harris of enabling the first strap and second strap to pivot relative 

    PNG
    media_image1.png
    593
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    741
    media_image2.png
    Greyscale


Regarding claim 2, the modified Harris further discloses the device of claim 1, further comprising a second fastening system (16,2, see Fig 1) adapted to secure the second strap (11) in the second position (the second fastening system 16,2 is considered to be able to be adapted to secure the second strap when the device is in the second position, see Fig 4-5 and 9).

Regarding claim 3, the modified Harris further discloses the device of claim 2, wherein the second fastening system (16,2) comprises a two-component fastener (16,2 are considered a two-component fastener), wherein a first component of the second fastening system is attached to the second strap (16 of 16,2 is attached to second strap 11; see Fig 5-9), and a second component of the second fastening system is attached to the first strap (2 of 16,2 is attached to first strap 1; see Fig 5-9); and wherein the second strap (11) has a first length (the longest dimension of second strap 11) measured from the attachment system (attachment system of Harris/Ota/Kallassy as described previously in claim 1) to the first component of the second fastening system (16 of 16,2) (see Figs 4-5), and wherein the second component of the second fastening system (2 of 16,2) is positioned on the first strap (1) (see Figs 4-7) such that it is located a distance away from the attachment system (2 of 16,2 is located away from the attachment system of Harris/Ota/Kallassy, see Figs 4-7) equal to the first length when the first strap is secured around a user's wrist (see Fig 7 and 9; the length of the second strap 11 and the length of the first strap 1 are equal to one another).

Regarding claim 5, the modified Harris further discloses the device of claim 3, wherein the first fastening system comprises: 
a two-component fastener (5,6, see Figs 5-7), wherein a first component of the first fastening system is attached to the first side of the first strap (6 is attached to first side 4 of first strap 1, see Figs 5-
wherein the second component of the second fastening system is attached to the first side of the first strap (2 is attached to first side 4 of first strap 1, see Figs 5-7).

Regarding claim 10, Harris discloses a wrist support device (Abstract, Figs 1-9), comprising: 
a first strap (1, see Figs 5-9) sized to wrap around a user's wrist (Figs 8 and 9); 
a second strap (11, see Figs 5-9) sized to extend from the user's wrist to the base of the user's fingers (Figs 7-8) and having a wrist end (13, see Figs 5-7) and a finger end (12, see Figs 5-7); and 
an attachment system comprising an arrangement securing the first strap to the second strap (second strap 11 is fixedly attached to first strap 1, Col 2, lines 53-55) and over which the second strap folds to pivot relative to the first strap (Figs 5-9) between at least a first position (Fig 8) in which the second strap is perpendicular to the first strap (second strap 11 is capable of pivoting relative to first strap 1 via folding over and forming the first position where second strap 11 is perpendicular relative to first strap 1, see Fig 8) and a second position (Fig 9) in which the second strap is parallel to the first strap (when the device is in its initial position where second strap 11 is capable of being parallel relative to first strap 1, see Fig 9).
Harris does not explicitly disclose the second strap comprising two finger openings each adapted to receive a finger of the user.
Ota teaches of an analogous device (Fig 1 and abstract) having and analogous first strap (3, see Fig 1) and an analogous second strap (2, see Fig 1) wherein the second strap (2) further comprises two finger openings (5, see Fig 1) each adapted to receive a finger of the user for the analogous purpose ensuring that the second strap remains retained to at least two fingers (abstract and Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the second strap as discloses by Harris to be configured to have the two finger openings of the second strap as taught by Ota in order to ensure the that the second strap is retained on the fingers and remains in the second position when the device is in use.

As combined, although Harris discloses a wrist support device comprising a first strap (1), a second strap (11), and an attachment system attaching the second strap to the first strap (second strap 11 is fixedly attached to the first strap 1), wherein the attachment system permits the second strap to pivot relative to the first strap between a first position (Fig. 8) and a second position (Fig. 9), the combination of Harris and Ota fails to teach that the attachment system comprises an arrangement of stitching consisting of a triangular shape.
Kallassy teaches of an analogous support device comprising a first strap (30, see Fig. 4), a second strap (40, see Fig. 4), and an attachment system (41, see Fig. 4) attaching the second strap to the first strap, wherein the attachment system comprises an arrangement of stitching (41) consisting of a triangular shape with a first stitch line aligned with a longitudinal dimension of the second strap, a second stitch line perpendicular to the first stitch line, and a third stitch line connecting the first and second stitch lines (Fig. 4, Col 4, lines 32-34).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment system of the wrist support device taught by the combination of Harris and Ota to comprise an arrangement of stitching consisting of a triangular shape as taught by Kallassy for the purpose of effectively attaching the second strap to the first strap by a known technique.
The modified Harris discloses the invention above.
first strap and the second strap folds over the third stitch line to pivot between the first and second positions.
Examiner notes that that the invention of Harris functions as pivoting from a first position to a second position and that Harris discloses that the first and second straps are fixedly attached together such that the longitudinal axis of the first and second straps are aligned with each other. Additionally, examiner notes that the modification with Kallassy is only used to teach an attachment means between the two pieces of material consisting of an arrangement of stitching in a triangular shape. Examiner contends that Harris being modified with the attachment means as taught by Kallassy still enables the primary function of the invention of Harris of enabling the first strap and second strap to pivot relative to one another. Additionally, examiner contends that having one of ordinary skill in the art would recognize that the orientation of the stitching being in a triangular shape would need to be optimally orientated in a specific orientation in order for the first and second straps to pivot as depicted in Figures 1 and 2 of Harris. Furthermore, Harris discloses that the longitudinal axis of the first and second straps are aligned with each other and Kallasy teaches that the first stitch line (A) is aligned with the second strap (40) (see annotated Fig 4 below). Examiner contends that it would have been obvious through routine optimization and thorough combing prior art elements according to known methods to yield predictable results when combing the references that the first stitch line (A) would also be aligned with the first strap of Harris (1) and having an optimized orientation similar as depicted in annotated Figs 1 and 2 of Harris comprising an arrangement of stitching consisting of a triangular shape with a first stitch line aligned with a longitudinal dimension of the first strap (A, see annotated Figs 1 and 2), a second stitch line perpendicular to the first stitch line (B, see annotated Figs 1 and 2), and a third stitch line connecting the first and second stitch lines (C, see annotated Figs 1 and 2) and over which the second strap folds to pivot between the first and second positions by folding over the stitch line (see annotated Figs 1 and 2). The resulting invention of Harris/Ota/Kallassy as further 

    PNG
    media_image1.png
    593
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    741
    media_image2.png
    Greyscale



Regarding claim 12, the modified Harris further discloses the device of claim 10.
As combined, the modified Harris further discloses further comprising: 
a first fastening system (5,6, Figs 5-7) for securing the first strap (1) to itself in a loop (Fig 5 and 9); and a second fastening system (2,16, Figs 5-9) for securing the second strap to the first strap in the second position (Fig 9), comprising a two-component fastener (2 and 16), wherein a first component of the second fastening system is attached to the second strap (16 of second strap 11, Fig 5) and a second component of the second fastening system is attached to the first strap (2 of first strap 1, Fig 5) (Col 3, lines 18-31). 

Regarding claim 13, the modified Harris further disclose the device of claim 12.


Regarding claim 16, Harris discloses a wrist support device (Abstract, Figs 1-9), comprising: 
a first strap (1, see Figs 5-9) sized to wrap around a user's wrist (Figs 8 and 9); a second strap (11, see Figs 5-9) sized to extend from the user's wrist (Figs 7-8) and having a wrist end (13, see annotated Figs 5-9) and a finger end (12, see Figs 5-9); a first fastening system (5,6, see Fig 6) for securing the first strap to itself (Fig 9) so that the first strap forms a loop (5,6 enables the first strap 1 to secure to itself forming a loop that forms around the wrist, see Figs 5-9); an attachment system comprising an arrangement securing first strap to the second strap (the connection between first strap 1 and second strap 11, see Figs 5-9; Col 2, lines 53-55) and over which the second strap folds to pivot relative to the first strap by folding over between at least a first position in which the second strap is perpendicular to the first strap (second strap 11 is capable of pivoting relative to first strap 1 via folding over and forming the first position where second strap 11 is perpendicular relative to first strap 1, see Fig 8) and a second position in which the second strap is parallel to the first strap (when the device is in its initially position where second strap 11 is capable of being parallel relative to first strap 1, see Fig 9); and a second fastening system (2,16, Figs 5-9) for securing the second strap in the second position (Fig 9), comprising at least one component attached to the second strap (16 of second strap 11, Fig 5).
Harris does not explicitly disclose the second strap comprising two finger openings each adapted to receive a finger of the user.
Ota teaches of an analogous device (Fig 1 and abstract) having and analogous first strap (3, see Fig 1) and an analogous second strap (2, see Fig 1) wherein the second strap (2) further comprises two finger openings (5, see Fig 1) each adapted to receive a finger of the user for the analogous purpose 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the second strap as discloses by Harris with the two finger openings of the second strap as taught by Ota in order to ensure the that the second strap is retained on the fingers and remains in the second position when the device is in use.
Harris in view of Ota discloses the invention above.
As combined, although Harris discloses a wrist support device comprising a first strap (1), a second strap (11), and an attachment system attaching the second strap to the first strap (second strap 11 is fixedly attached to the first strap 1), wherein the attachment system permits the second strap to pivot relative to the first strap between a first position (Fig. 8) and a second position (Fig. 9), the combination of Harris and Ota fails to teach that the attachment system comprises an arrangement of stitching consisting of a triangular shape.
Kallassy teaches of an analogous support device comprising a first strap (30, see Fig. 4), a second strap (40, see Fig. 4), and an attachment system (41, see Fig. 4) attaching the second strap to the first strap, wherein the attachment system comprises an arrangement of stitching (41) consisting of a triangular shape with a first stitch line aligned with a longitudinal dimension of the second strap, a second stitch line perpendicular to the first stitch line, and a third stitch line connecting the first and second stitch lines (Fig. 4, Col 4, lines 32-34).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment system of the wrist support device taught by the combination of Harris and Ota to comprise an arrangement of stitching consisting of a triangular shape as taught by Kallassy for the purpose of effectively attaching the second strap to the first strap by a known technique.
The modified Harris discloses the invention above.
first strap and the second strap folds over the third stitch line to pivot between the first and second positions.
Examiner notes that that the invention of Harris functions as pivoting from a first position to a second position and that Harris discloses that the first and second straps are fixedly attached together such that the longitudinal axis of the first and second straps are aligned with each other. Additionally, examiner notes that the modification with Kallassy is only used to teach an attachment means between the two pieces of material consisting of an arrangement of stitching in a triangular shape. Examiner contends that Harris being modified with the attachment means as taught by Kallassy still enables the primary function of the invention of Harris of enabling the first strap and second strap to pivot relative to one another. Additionally, examiner contends that having one of ordinary skill in the art would recognize that the orientation of the stitching being in a triangular shape would need to be optimally orientated in a specific orientation in order for the first and second straps to pivot as depicted in Figures 1 and 2 of Harris. Furthermore, Harris discloses that the longitudinal axis of the first and second straps are aligned with each other and Kallasy teaches that the first stitch line (A) is aligned with the second strap (40) (see annotated Fig 4 below). Examiner contends that it would have been obvious through routine optimization and thorough combing prior art elements according to known methods to yield predictable results when combing the references that the first stitch line (A) would also be aligned with the first strap of Harris (1) and having an optimized orientation similar as depicted in annotated Figs 1 and 2 of Harris comprising an arrangement of stitching consisting of a triangular shape with a first stitch line aligned with a longitudinal dimension of the first strap (A, see annotated Figs 1 and 2), a second stitch line perpendicular to the first stitch line (B, see annotated Figs 1 and 2), and a third stitch line connecting the first and second stitch lines (C, see annotated Figs 1 and 2) and over which the second strap folds to pivot between the first and second positions by folding over the stitch line (see annotated Figs 1 and 2). The resulting invention of Harris/Ota/Kallassy as further 

    PNG
    media_image1.png
    593
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    741
    media_image2.png
    Greyscale


Regarding claim 17, the modified Harris discloses the device of claim 16.
As combined, Harris further discloses wherein the second fastening system (2,16, Figs 5-9; Harris) comprises a two-component fastener (2,16 is a two-component fastener, see Figs 5-9; Harris) in which a first component of the second fastening system (16; Harris) is attached to the second strap (16 is attached to second strap 11; see Figs 5-8; Harris).

Regarding claim 19, the modified Harris discloses the device of claim 17.
As combined, Harris further discloses wherein the first fastening system (5,6, Figs 5-9) comprises a two-component fastener (5,6 is a two-component fastener, see Figs 5-9), wherein a first component of the first fastening system is attached to a first side of the first strap (5 of 5,6 is attached to first side 3 of first strap 1, see Fig 5-7) and a second component of the first fastening system is attached to a second side of the first strap (6 of 5,6 is attached to second side 4 of first strap 1, see Fig 5-7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 8,870,725 B2), in view of Ota (US 2005/0081273 A1), in view of Kallassy (US 5,090,404), in view of Coakley (US 8,888,152 B1), in view of Meldeau (US 5,353,440).

Regarding claim 4, the modified Harris further discloses the device of claim 3, wherein the first fastening system comprises: 
a two-component fastener (5,6, see Figs 5-7), wherein a first component and a second component of the first fastening system are both attached to the first strap (5,6 are attached on first strap 1, see Figs 5-7); and 
wherein the second component of the second fastening system is attached to the first strap (2 is attached to the first strap 1, see Figs 5-7).
The modified Harris is silent wherein a first component and a second component of the first fastening system are both attached to the first side of the first strap; and a loop ring attached adjacent to an end of the first strap; and wherein the second component of the second fastening system is attached to the second side of the first strap.
Meldeau teaches of an analogous device (Figs 2, 3, 5 and 6; Col 1, lines 41-51) wherein the first fastening system (combination of 46 and 48, see annotated Fig 3 and Fig 2 respectfully; Col 3, lines 25-28) comprises: a two-component fastener (the combination of 46 and 48 is a two-component fastener), wherein a first component (46) and a second component of the first fastening system (48) are both attached to the first side (exterior of 38, see Fig 2 and 3) of the first strap (46 and 48 are attached to 38 on the first side); and a loop ring (44, see Fig 2) attached adjacent to an end of the first strap (40, see Fig 3) for the purpose of enabling the tautness of the first strap to be adjustable for the user (Col 3, lines 38-41); and wherein the second component of the second fastening system (64) is attached to the second 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the first component of the first fastening system and the second component of the first fastening system as well as the first strap of the modified Harris with the placement of the first component of the first fastening system and the second component of the first fastening system as well as modifying the first strap to have a loop ring as taught by Meldeau in order to enable the user with a precise, secure, and comfortable fit to minimize fatigue (Col 3, lines 45-48) as well as enabling the tautness of the first strap to be adjustable for the user (Col 3, lines 38-41).
Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the second component of the second fastening system and the location of attachment of the modified Harris with the placement of the second component of the second fastening system and the location of attachment as taught by Meldeau in order prevent the auxiliary grip from getting in the way when not in use by enabling the auxiliary grip to be folded away from the palm and secured to the wrist when not in use (Col 4, lines 8-14).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 8,870,725 B2), in view of Ota (US 2005/0081273 A1), in view of Kallassy (US 5,090,404), in view of Coakley (US 8,888,152 B1).

Regarding claim 14, the modified Harris discloses the device of claim 12. 

Coakley teaches of an analogous device (Fig 5) wherein at least one of the first or second components (26 or 12) of the second fastening system (combination of 26 and 12) comprises at least one magnet (62, see Fig 5) for the purpose of being maintained in a stored configuration (Col 4, lines 61-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the components of the second fastening system disclosed by the modified Harris with the components of the second fastening system as taught by Coakley in order to prevent the components from detaching easily when maintained in the stored configuration (Col 4, lines 61-63).

Claim 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 8,870,725 B2), in view of Ota (US 2005/0081273 A1), in view of Kallassy (US 5,090,404), in view of Ingram (US 2008/0120755 A1).

Regarding claim 15, the modified Harris further disclose the device of claim 12.
As combined, Harris further discloses wherein the first strap (1) further comprises: a first side (4 of 1, see Figs 1-9), a second side (3 of 1, see Figs 1-9), a first end (end of 1 relative to 13, see Figs 5-9), and a second end (end of 1 relative to 6, see Fig 5); and wherein the first fastening system (5,6, Figs 5-9) comprises a two-component fastener (5 and 6) wherein the first component of first fastening system (5 of 5,6, see Figs 5-9) and the second component of the first fastening system (6 of 5,6, see Figs 5-9) are attached to the first strap (5 and 6 are both attached to first strap 1, see Figs 5-9).
a loop ring attached adjacent the first end; and wherein the first fastening system comprises a two-component fastener in which both a first component of the first fastening system and a second component of the first fastening system are attached to the first side of the first strap. 
Ingram further teaches an analogous first strap (46, see Figs 13-16) further comprises a loop ring (49, see Figs 13-16) attached adjacent to an end of the first strap (the end of strap 46 that is adjacent to loop ring 49, see Fig 14); and wherein the first fastening system comprises a two-component fastener (51 and 52 of 51,52, see Fig 14-15), wherein a first component (51) and a second component (52) of the first fastening system (51,52) are both attached to a first side of the first strap (51 and 52 of 51,52 are located on the same side of strap 46, see Figs 14-15) for the purpose of for the purpose of enabling the tautness of the first strap to be adjustable for the user ([0028]-[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the first component of the first fastening system and the second component of the first fastening system as well as the first strap of the modified Harris with the placement of the first component of the first fastening system and the second component of the first fastening system as well as modifying the first strap to have a loop ring as taught by Ingram in order to enable the user with a precise, secure, and comfortable fit to minimize fatigue as well as enabling the tautness of the first strap to be adjustable for the user ([0028]-[0029]).

Regarding claim 18, the modified Harris discloses the device of claim 17. 
As combined, Harris further discloses an end of the first strap (free end of first strap 1, see Figs 5-7); and wherein the first fastening system (5,6, see Figs 5-9) comprises a two-component fastener (5,6 is a two-component fastener, see Figs 5-9), wherein a first component and a second component of the 
The modified Harris does not explicitly disclose wherein the first strap further comprises a loop ring attached adjacent to an end of the first strap; and wherein the first fastening system comprises a two-component fastener, wherein a first component and a second component of the first fastening system are both attached to a first side of the first strap.
Ingram further teaches an analogous first strap (46, see Figs 13-16) further comprises a loop ring (49, see Figs 13-16) attached adjacent to an end of the first strap (the end of strap 46 that is adjacent to loop ring 49, see Fig 14); and wherein the first fastening system comprises a two-component fastener (51 and 52 of 51,52, see Fig 14-15), wherein a first component (51) and a second component (52) of the first fastening system (51,52) are both attached to a first side of the first strap (51 and 52 of 51,52 are located on the same side of strap 46, see Figs 14-15) for the purpose of for the purpose of enabling the tautness of the first strap to be adjustable for the user ([0028]-[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the first component of the first fastening system and the second component of the first fastening system as well as the first strap of Harris with the placement of the first component of the first fastening system and the second component of the first fastening system as well as modifying the first strap to have a loop ring as taught by Ingram in order to enable the user with a precise, secure, and comfortable fit to minimize fatigue as well as enabling the tautness of the first strap to be adjustable for the user ([0028]-[0029]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786